IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DlSTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,
Plaintif’f,
vs. z Case No. 3:07cr018
DUSTIN SMITH, : JUDGE WALTER H. RICE
Defendant. :

 

ENTRY

 

Given Defendant’s recent performance on supervision, including his progress in Reentry
Court, his Supervised Release is terminated, effective immediately
Should Mr. Smith ever be in downtown Dayton, near the federal building, the
undersigned would be honored if he (l\/Ir. Srnith) would drop by, in order for the Court to shake
his hand, congratulate him and wish him well.
/ `-` (" `
W/ w»~r\r*\~"@-

March 8, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

Copies to:

Counsel of record
Cameron Williams, U.S. Probation Oft`lcer

